Citation Nr: 0616357	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected low back strain with levoscoliosis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which increased the veteran's disability rating for 
service-connected low back strain to 40 percent, effective 
March 2000.

The claim was remanded in October 2003 for further 
development.  Additional evidentiary development has been 
conducted, and the claim is now properly before the Board for 
final appellate review.


FINDING OF FACT

The competent and probative evidence of record indicates that 
the veteran's service-connected low back strain with 
levoscoliosis is characterized by constant pain, slight 
muscle spasm, and stiffness occurring in the morning.  The 
veteran is able to demonstrate forward flexion to 70 degrees, 
extension to 15 degrees, left lateral rotation to 25 degrees, 
and right lateral rotation to 20 degrees.  There is objective 
evidence of pain on motion in all planes of excursion, but 
there was no evidence of weakness, incoordination, fatigue, 
or lack of endurance in the lumbar spine on examination


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for service-connected low back strain with 
levoscoliosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235 to 5243 (2005), Diagnostic Code 5292 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In November 2001, February 2004, and January 2005, the RO 
sent the veteran letters informing him of the types of 
evidence needed to substantiate his claim as well as its duty 
to assist him in substantiating his claim under the VCAA.  In 
addition, the discussions in the May 2002 Statement of the 
Case (SOC) and the February 2005 and the December 2005 
Supplemental Statements of the Case (SSOCs) informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The January 2005 letter 
specifically asked the veteran to provide "any evidence in 
[his] possession that pertain[s] to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  In addition, the May 2002 SOC contains the 
complete text of the VCAA implementing regulation at 
38 C.F.R. § 3.159(b)(1) (2005), which contains such notice.  
As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, at 1333.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this regard, the Board notes that 
the claim for an increased rating for service-connected low 
back strain currently on appeal was initiated in May 2000, 
and subsequently denied in a rating decision that was sent to 
the veteran in November 2000, which the Board notes is the 
same month in which the VCAA was enacted.  In June 2001, the 
veteran submitted a timely notice of disagreement as to the 
rating decision issued in November 2000, and the RO sent the 
veteran a letter, dated November 2001, which informed him of 
the VCAA and its potential effect on his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  Together, 
the May 2001 letter, the May 2002 SOC, and the April 2005 
SSOC provided the veteran with a summary of the evidence, the 
applicable laws and regulations, a discussion of the facts of 
the case, and the basis for the denial.  The RO specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  He was advised that it was his 
responsibility to either send medical records regarding 
treatment for his disability, or to provide a properly 
executed release so that VA could request the records for 
him.

The veteran responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
disability, given that the May 2002 SOC and February 2005 
SSOC provided all the criteria necessary for a higher 
disability rating, and considering that the veteran is 
represented by qualified veterans service organization, we 
find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that the rating criteria for evaluating the 
spine remained unchanged from 1972 to 2002.  However, during 
the pendency of the veteran's claim and appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
revised, effective from September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2004)).  The latter amendment and a subsequent 
correction were made effective from September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated October 2000, as noted in the May 2002 
SOC.  In the February 2005 SSOC and December 2005 SSOC, the 
RO evaluated the claim using both the old criteria and the 
new rating criteria, effective from September 2003.  It is 
clear, therefore, that the RO considered the old and new 
rating criteria, and that the veteran was made aware of the 
changes.  See Bernard v. Brown 4 Vet. App. 384 (1993).  

The veteran is currently rated 40 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5295-5292 
(2003).  Low back strain with levoscoliosis is not listed on 
the Rating Schedule, and the RO assigned DC 5295-5292 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded as the 
first two numbers of the most closely related body part and 
"99."  See 38 C.F.R. § 4.20.  The RO determined that the 
most closely analogous diagnostic code is DC 5292, for 
limitation of motion of the lumbar spine.  

Prior to September 2003, limitation of motion of the lumbar 
spine warranted a 10 percent evaluation if slight, a 20 
percent evaluation if moderate, and a 40 percent evaluation 
if severe.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2005).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the amendment to the Rating Schedule that became 
effective in September 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2005).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

      100%	Unfavorable ankylosis of the entire spine;
      50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2005).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 40 percent for service-
connected low back strain.  The competent evidence of record 
reveals that the veteran's service-connected low back strain 
with levoscoliosis is characterized by constant pain, slight 
muscle spasm, and stiffness occurring in the morning.  The 
veteran is able to demonstrate forward flexion to 70 degrees, 
extension to 15 degrees, left lateral rotation to 25 degrees, 
and right lateral rotation to 20 degrees.  There is pain on 
motion in all planes of excursion but repetitive motion does 
not change his range of motion.  See November 2005 VA 
examination report.  

In evaluating the veteran's claim under DC 5292, effective 
prior to September 2003, the Board notes the veteran is 
currently assigned the highest possible disability rating 
under DC 5292.  Therefore, the Board has evaluated the 
veteran's service-connected low back disability under all 
other potentially applicable diagnostic codes, effective 
prior to September 2003, to determine whether he can be rated 
higher than 40 percent.  In this context, the Board notes the 
only diagnostic codes that would assist the veteran in 
obtaining a higher evaluation are DC 5285, for residuals of 
fractured vertebra; DC 5286, for complete bony fixation 
(ankylosis) of the spine; DC 5289, for ankylosis of the 
lumbar spine; and DC 5293, for intervertebral disc syndrome.  
However, the veteran has never been shown to have fractured 
vertebra, ankylosis of any portion of the spine, or 
intervertebral disc syndrome.  Therefore, DCs 5285, 5286, 
5289, and 5293 (2003) do not assist the veteran in obtaining 
a higher evaluation and are not for application in this case.  

Under the current schedular criteria, the Board finds that an 
evaluation in excess of 40 percent is not warranted, as the 
evidence of record shows the veteran has not demonstrated the 
symptoms or criteria necessary to warrant a higher evaluation 
under the current General Rating Schedule for Diseases and 
Injuries of the Spine.  Specifically, there is no competent 
evidence that he has either unfavorable ankylosis of the 
thoracolumbar spine or the entire spine, which, as noted, 
above, is when the spine is fixed in flexion or extension and 
is accompanied by other symptoms.  In this regard, the Board 
notes that, at the November 2005 VA examinations, the veteran 
demonstrated forward flexion to 70 degrees, extension to 15 
degrees, left lateral rotation to 25 degrees, and right 
lateral rotation to 20 degrees.  The evidence of record shows 
the veteran has consistently demonstrated movement of the 
spine in the planes of excursion (forward flexion, backward 
extension, and lateral flexion and rotation) tested, which 
clearly indicates he does not have ankylosis.  Therefore, a 
rating in excess of 40 percent cannot be awarded for the 
veteran's service-connected chronic lumbosacral strain.

The Board notes also that a separate rating based on 
neurological abnormalities is not warranted under the 
schedule for rating intervertebral disc syndrome that became 
effective in September 2002, or under the criteria for rating 
diseases of the spine that became effective in September 
2003.  Although X-rays of the veteran's back, including those 
taken in May 2000, June 2004, and February 2005, showed disc 
narrowing along the spine, there has been no finding of 
intervertebral disc syndrome reported by any medical 
examiner, and all neurological findings have been normal.  
See June 2000 and November 2005 VA examination reports.  
Therefore, there is no basis for rating neurological 
abnormalities.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that, at the November 2005 VA examination, the 
veteran complained of constant pain and stiffness occurring 
in the morning.  However, the examiner noted the veteran did 
not describe having "true flare-ups," as he reported that 
his symptoms would increase with prolonged standing or 
sitting.  The veteran was noted to have pain on motion in all 
planes of excursion, but repetitive motion did not change his 
range of motion.  The examiner stated that, during a flare-
up, the veteran could have further limitation in range of 
motion, but that he was unable to estimate the additional 
loss of range of motion and amount of pain impairing 
functional capacity during a flare-up without resorting to 
mere speculation.  Although the examiner did not estimate the 
veteran's functional loss due to his pain on motion, the 
Board finds the veteran is not prejudiced thereby.  While the 
veteran had pain on motion in all planes of excursion, the 
examiner noted there was no objective evidence of weakness, 
incoordination, fatigue, or lack of endurance in the lumbar 
spine on examination.

The Board does note that the examiner noted the veteran was 
unsteady and had fallen recently, but the instability was 
found to be due to his knee giving way.  In addition, the 
Board also notes that in increasing the veteran's disability 
evaluation for service-connected low back strain in October 
2000, the RO considered a March 2000 private medical record 
which reflected the veteran had tenderness and palpable spasm 
on examination.  Therefore, while the veteran had pain on 
motion, the Board finds that any additional functional 
impairment due to pain is contemplated in the 40 percent 
disability evaluation currently assigned and the 
preponderance of the evidence is against a finding that the 
veteran's functional limitation due to pain warrants an 
evaluation in excess of 40 percent.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected low back sprain with levoscoliosis is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


